DETAILED ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s AFCP requested was received.  Although not entered, it has been considered as best as possible in the allotted time of the AFCP.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  

Proposed Amendment
2.	The Examiner finds the proposed amendment supported (see P77 of the PGPPUB).  

Claim Objections
3.	The objection made to claims 31 and 33 would be withdrawn based on the correction filed.  

Claim Rejections - 35 USC § 103
4.	The rejection of claims 1-6, 12, and 19 under 35 U.S.C. 103 as being unpatentable over La et al. (US 2016/0190656) in view of Whear et al. (US 6,120,939) as evidenced by:
the product data sheet for TegMeR® 809 (copy previously provided), and
the product data sheet for polyethylene glycol distearate [CAS 9005-08-7]/Atmul 124 from chemBlink (copy provided) would be maintained based on the following.  

The fiber-containing mat of La is one used for a lead-acid battery (P3-8), and La describes that fiber diameter is dependent upon low extrudate melt viscosity and melt pressure at 
La does not explicitly teach an average fiber diameter range or value within the range claimed of 15 μm to 35 μm; however, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titainum Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05).   
MPEP 2144.05 and the body of case law supporting this is reproduced below:
(Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential) (disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.) (Examiner emphasis).


prima facie case of obviousness in view of the case law cited above absent any showing of unexpected results or criticality.   
	The Examiner reviewed the instant application for evidence of unexpected results or criticality and did not find any within the specification as filed, wherein the instant disclosure teaches that a mat made with spunbound polymer fibers may have fiber diameters ranging from 1 μm to 50 μm with an average fiber diameter ranging from 15 μm to 35 μm, and, “Alternatively, 
a mat made with meltblown polymer fibers may have fiber diameters ranging from 0.1 μm to 15 μm with an average fiber diameter ranging from 2 μm to 6 μm (P77).”  Thus, it would appear an average fiber diameter ranging from 2-6 μm or 15-35 μm would be suitable for use and there are no unexpected results or criticality associated with the range claimed.  
	Additionally, La teaches how to manipulate the fiber diameter achieved by the process utilized and teaches that fiber diameter is dependent upon low extrudate melt viscosity and melt pressure at the desired processing temperature (P70, 71).  The secondary reference cited to Whear teaches that separators of the prior art have a fiber diameter of 0.05 to 50 microns (C1/L37-57), (and thus an intrinsic average fiber diameter in this range).  The Courts have held the following:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382

Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Therefore, it is further considered an obvious expedient to one having ordinary skill in the art at the effective filing date of the invention to determine the optimum or workable average fiber diameter range given the primary reference teaches how to manipulate the fiber diameter achieved by the process utilized (P70, 71) along with average fiber diameter values close to the range claimed (4.9 μm, 2.0 μm, 5.0 μm, 4.3 μm, and 6.1 μm (Table 10; P71, 78), and the secondary reference teaches a range of 0.05 to 50 microns (C1/L37-57), a range encompassing that claimed, wherein based on the case law cited above, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
It is noted the case of obviousness is thus two-fold based on the above:
1)  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (citations above); and
2) Optimization within prior art conditions or through routine experimentation.  

Bodendorf (US 4,529,677), Bodendorf teaching a battery separator material including a combination of fibers comprising polyolefin, polyester and glass fibers (abstract), wherein the polyolefin fibers have fiber diameters between about 0.01 to 20 microns (C3/L10-19).  

Response to Arguments
6.	Applicants principal argument is reproduced below with a subsequent response section that is respectfully submitted by the Examiner:
1)  Applicant respectfully submits that at least the limitation that the polymer fibers of the fiber-containing mat have an average fiber diameter from 15 pm to 35 μm as found in amend claim 1 (and those claims that depend therefrom) is not taught or suggested by the references of record. While the primary reference La does not disclose such an average fiber diameter, the Whear reference is very specifically directed to only “ultrafine polymeric fibers” which have average fiber diameter from 0.5 to 3 μm, with a focus on a significant percentage of the fibers having a diameter less than 1 μm, or less than 0.5 μm. (Whear at Abstract, col 4,11. 24-50).  Applicant therefore respectfully requests that the rejections under 35 U.S.C. § 103(a) be withdrawn because the cited references do not teach or suggest all of the limitations of the present claims.
Response:  The rejection of record does not propose to utilize or incorporate the polymer fibers of Whear given the primary reference to La teaches said fibers and average fiber diameters values close to the range claimed (see comments above).  The reference to Whear is instead utilized to teach that polymeric fibers can advantageously be combined with glass fibers.  Arguendo, even if La were to be modified to include the ultrafine fibers at 10%, this would not 

Conclusion
7.	The additional prior art cited but not relied upon is pertinent to the newly added feature:
	Johns et al. (US 2007/0259260) teaches a separator for a lead-acid battery that is a fiber-containing mat in which the average fiber diameter of the fiber layer is more than 1 μm (P21) and the advantage/effect thereof:

    PNG
    media_image1.png
    117
    360
    media_image1.png
    Greyscale

Johns also cites additional prior art of EP 0811479 in which a polyolefin, fiber, non-woven layer have fibers with a diameter in the range of 0.1 to 500 μm (P7).
Lim et al. (US 2014/0134498) teaches a separator medium for electrochemical cells that contains a nonwoven sheet of polymer fibers (i.e., “a fiber-containing mat”) as claimed and is in the same field of endeavor, wherein the number average fiber diameter is greater than 1 μm (claim 9).

/AMANDA J BARROW/Primary Examiner, Art Unit 1729